Exhibit 10.11.2

[DIRECTOR FORM]

VENTAS, INC.

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (“Agreement”) is made and entered into as of
                     (the “Effective Date”), by and between VENTAS, INC., a
Delaware corporation (the “Company”), and                     , a non-employee
director of the Company (“Optionee”) pursuant to the Ventas, Inc. 2006 Stock
Plan for Directors (the “Plan”).

AGREEMENT:

The parties agree as follows:

1. Grant of Option; Option Price. Company hereby grants to Optionee, as a matter
of separate inducement and agreement in connection with being a director of the
Company (and not in lieu of any other compensation for Optionee’s services) the
right and option to purchase (the “Option”) all or any part of an aggregate of
                     (            ) shares of the Company’s Common Stock (the
“Option Shares”) on the terms and conditions set forth herein, subject to
adjustment as provided in Section 7, at a purchase price of
                                         ($            ) per share (the “Option
Price”). The Company and Optionee consider the Option Price to be not less than
the Fair Market Value (as defined in the Plan) of the Common Stock on the
Effective Date, which is the date on which the Option was granted to Optionee
(the “Option Date”).

2. Term of Option. The Option shall commence on the date hereof and continue for
a term ending ten years from the Option Date (the “Termination Date”), unless
sooner terminated as provided in Sections 5 and 6.

3. Option Exercisable in Installments. Subject to the other terms and conditions
stated herein, the right to exercise the Option shall vest [in installments as
follows:

(a) First Installment. Commencing on the Option Date, Optionee may exercise the
Option for up to 50 percent of the number of Option Shares.

(b) Second Installment. Commencing on the first anniversary of the Option Date,
the Option may be fully exercised to the extent that it has not previously been
exercised.]

[Alternative vesting schedule]

4. Conditions to Exercise of the Option.

(a) Exercise of Option. Subject to the provisions of Section 3, Optionee may
exercise the Option by delivering to the Company written notice (“Notice”) of
exercise stating the number of Option Shares for which the Option is being
exercised accompanied by payment in the amount of the Option Price multiplied by
the number of Option Shares for which the Option is being exercised (the
“Exercise Price”) in the manner provided in Section 4(b).



--------------------------------------------------------------------------------

(b) Payment of Exercise Price. The Company shall accept as payment for the
Exercise Price (a) a check payable to the order of the Company, (b) the tender
of Common Stock (by either actual delivery of Common Stock or by attestation),
(c) “cashless exercise” through a third party in a transaction independent of
the Company and properly structured to avoid any adverse accounting consequences
to the Company, (d) a combination of the foregoing, or (e) by any other means
which the Committee determines.

(c) Delivery of Shares on Exercise. As soon as practicable after receipt of the
Notice and payment of the Exercise Price, the Company shall deliver to Optionee,
without transfer or issuance tax or other incidental expense to Optionee, at the
office of the Company, or at such other place as may be mutually acceptable, or,
at the election of the Company, by certified mail addressed to Optionee at
Optionee’s address shown in the records of the Company, a certificate or
certificates for the number of shares of Common Stock set forth in the Notice
and for which the Company has received payment in the manner prescribed herein.
Company may postpone such delivery until it receives satisfactory proof that the
issuance or transfer of such shares will not violate any of the provisions of
the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934,
as amended, any rules or regulations of the Securities and Exchange Commission
promulgated thereunder, or the requirements of applicable state law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules. If Optionee fails to
accept delivery of all or any part of the number of shares of Common Stock
specified in such notice upon tender of delivery thereof, Optionee’s right to
exercise the Option for such undelivered shares may be terminated by the
Company.

5. Restrictions on Transfer of Option.

(a) Except as provided in Section 5(b), the Option shall be exercisable during
Optionee’s lifetime only by Optionee, and neither the Option nor any right
hereunder shall be transferable except by bequest or the laws of descent and
distribution. The Option may not be subject to execution or other similar
process. If Optionee attempts to alienate, assign, pledge, hypothecate or
otherwise dispose of the Option or any of Optionee’s rights hereunder, except as
provided herein or in Section 5(b), or in the event of any levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to Optionee, and it
shall thereupon become null and void.

(b) Optionee may transfer, subject to any restrictions under Section 16(b) of
the Exchange Act, all rights under this Agreement to (i) Optionee’s spouse or
lineal descendants (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of Optionee and/or Optionee’s Immediate Family Members, or
(iii) a partnership or limited liability company in which Optionee and/or
Optionee’s Immediate Family Members are the only partners or members, as
applicable; provided that (a) any such transfer must be without any
consideration to Optionee for such transfer, and (b) all subsequent transfers of
any rights under this Agreement shall be prohibited other than by bequest or the
laws of descent and distribution. Following any such transfer, this Agreement
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of this Agreement and
the Plan (excluding Section 6 hereof and Section 4.2 of the Plan), the term
“Optionee” shall be deemed to refer to the transferee. Any rights to exercise
the Option transferred hereunder shall be exercisable by the transferee only to
the extent, and for the periods, specified in this Agreement.

 

-2-



--------------------------------------------------------------------------------

6. Exercise of the Option Upon Ceasing to be a Director.

(a) If Optionee ceases to be a director of the Company prior to the Termination
Date for any reason other than death, Disability, retirement or removal for
Cause, the Option shall terminate six months after Optionee ceases to be a
director of the Company (unless Optionee dies during such period) or on the
Option’s expiration date, if earlier, and shall be exercisable during such
period after Optionee ceases to be a director of the Company only with respect
to the number of Shares which Optionee was entitled to purchase on the day
preceding the day on which Optionee ceased to be a director.

(b) If the Optionee ceases to be a director of the Company because of removal
for Cause, the Option shall terminate on the date of the Optionee’s removal.

(c) In the event of Optionee’s death, Disability or retirement while a director
of the Company, or Optionee’s death within six months after Optionee ceases to
be a director (other than by reason of removal for Cause), the Option shall
terminate upon the earlier to occur of (i) 12 months after the date of
Optionee’s death, Disability or retirement, or (ii) the Option’s expiration
date. The Option shall be fully exercisable during such period.

7. Adjustment to Option Shares. The Option shall be subject to adjustment as
provided in the Plan.

8. Change in Control. Notwithstanding the provisions of Section 3, upon a Change
in Control, Optionee shall have the right to exercise the Option in full as to
all Option Shares.

9. Miscellaneous.

(a) No Rights as Stockholder. Neither Optionee, nor any person entitled to
exercise Optionee’s rights under this Agreement, shall have any of the rights of
a stockholder regarding the shares of Common Stock subject to the Option, except
after the exercise of the Option as provided herein.

(b) Incorporation of Plan. Except as specifically provided herein, this
Agreement is and shall be in all respects subject to the terms and conditions of
the Plan, a copy of which Optionee acknowledges receiving prior to the execution
hereof and the terms of which are incorporated by reference.

(c) Captions. The captions and section headings used herein are for convenience
only, shall not be deemed part of this Agreement and shall not in any way
restrict or modify the context or substance of any section or paragraph of this
Agreement.

(d) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.

 

-3-



--------------------------------------------------------------------------------

(e) Defined Terms. All capitalized terms not defined herein shall have the
meanings set forth in the Plan, unless a different meaning is plainly required
by the context.

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.

 

VENTAS, INC. By:  

 

Title:  

 

 

[NAME]

 

-4-